
	
		II
		111th CONGRESS
		2d Session
		S. 3382
		IN THE SENATE OF THE UNITED STATES
		
			May 18, 2010
			Mr. Cardin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		 To authorize the Secretary of the Interior, through the
		  Coastal Program of the United States Fish and Wildlife Service, to work with
		  willing partners and provide support to efforts to assess, protect, restore,
		  and enhance important coastal areas that provide fish and wildlife habitat on
		  which Federal trust species depend. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Coastal Habitat Conservation
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)an effective
			 means of conserving and recovering Federal trust species and promoting
			 self-sustaining populations of those species is to protect, conserve, restore,
			 and enhance the habitats of the species;
				(2)coastal
			 ecosystems are highly dynamic areas that provide valuable breeding, nursery,
			 staging, and resting areas for a rich diversity of fish, shellfish, migratory
			 birds, and mammals;
				(3)coastal areas
			 support 40 percent of the refuges within the National Wildlife Refuge System,
			 40 percent of the endangered and threatened species (including 75 percent of
			 the listed mammals and birds), and 50 percent of the fisheries conservation
			 activities of the Service;
				(4)although coastal
			 counties make up only 17 percent of total contiguous United States land area,
			 coastal areas are home to more than 53 percent of the human population of the
			 United States, which is placing enormous pressure on coastal ecosystems;
				(5)during the 2
			 decades after the date of enactment of this Act, human populations in coastal
			 areas are projected to increase by approximately 25 percent, along with
			 associated development and activities that threaten the health of coastal
			 ecosystems;
				(6)because coastal
			 deterioration can cause fragmentation and landward migration of coastal
			 ecosystems as well as create new habitats along shorelines, it has become
			 necessary to incorporate adaptation assistance into coastal ecosystem
			 management strategies;
				(7)in addition to
			 value as fish and wildlife habitat, coastal ecosystems—
					(A)serve as an
			 important source of food;
					(B)protect coastal
			 communities against floods;
					(C)filter polluted
			 runoff; and
					(D)provide valuable
			 commercial and recreational benefits to coastal communities and the United
			 States;
					(8)(A)fish and wildlife
			 conservation is a responsibility shared by citizens and government; and
					(B)public-private partnerships should be
			 supported through technical and financial assistance to conduct assessment,
			 protection, planning, restoration, and enhancement of coastal
			 ecosystems;
					(9)successful fish
			 and wildlife conservation increasingly relies on interdependent partnerships in
			 which priority setting, planning, and conservation delivery are collaborative
			 endeavors;
				(10)since 1985, the
			 Service has administered a coastal program through which the Service has worked
			 with willing partners to assess, protect, plan, restore, and enhance coastal
			 ecosystems, including coastal wetland and watersheds, upland, and riparian and
			 in-stream habitats, that provide significant benefits to Federal trust
			 species;
				(11)through that
			 coastal program, the Service provides strategic conservation planning and
			 design at the regional and landscape scales, and integrates the resources of
			 the Service to address priorities identified by partners; and
				(12)the coastal
			 program of the Service complements and enhances the National Coastal Wetlands
			 Conservation Grant Program under section 305 of the Coastal Wetlands Planning,
			 Protection and Restoration Act (16 U.S.C. 3954), which provides matching grants
			 to coastal States to support long-term conservation of coastal wetland and
			 associated habitats.
				(b)PurposeThe
			 purpose of this Act is to legislatively authorize the coastal program of the
			 Service in effect as of the date of enactment of this Act to conduct
			 collaborative, long-term, landscape-level planning and on-the-ground habitat
			 protection, restoration, and enhancement projects in priority coastal areas to
			 conserve and recover Federal trust species.
			3.DefinitionsIn this Act:
			(1)Coastal
			 areaThe term coastal area includes—
				(A)a coastal wetland
			 or watershed;
				(B)coastal
			 water;
				(C)a coastline;
			 and
				(D)an estuary and
			 associated upland.
				(2)Coastal
			 ecosystemThe term coastal ecosystem means an
			 ecological community that provides fish and wildlife habitat in coastal
			 areas.
			(3)Coastal habitat
			 assessmentThe term coastal habitat assessment means
			 the process of evaluating the physical, chemical, and biological function of a
			 coastal site to determine the value of the site to fish and wildlife.
			(4)Coastal habitat
			 enhancementThe term coastal habitat enhancement
			 means the manipulation of the physical, chemical, or biological characteristics
			 of a coastal ecosystem to increase or decrease specific biological functions
			 that make the ecosystem valuable to fish and wildlife.
			(5)Coastal habitat
			 planningThe term coastal habitat planning means the
			 process of developing a comprehensive plan that—
				(A)characterizes a
			 coastal ecosystem;
				(B)sets long-term
			 protection, restoration, or enhancement goals;
				(C)describes
			 conservation strategies and methodologies;
				(D)establishes a
			 timetable for implementation of the plan; and
				(E)identifies roles
			 of sponsors and participants.
				(6)Coastal habitat
			 protection
				(A)In
			 generalThe term coastal habitat protection means a
			 long-term action to safeguard habitats of importance to fish and wildlife
			 species in a coastal ecosystem.
				(B)InclusionThe
			 term coastal habitat protection includes activities to support
			 establishment of conservation easements or fee-title acquisition by Federal and
			 non-Federal partners.
				(7)Coastal habitat
			 restorationThe term coastal habitat restoration
			 means the manipulation of the physical, chemical, or biological characteristics
			 of a coastal ecosystem with the goal of returning, to the maximum extent
			 practicable, the full natural biological functions to lost or degraded native
			 habitat.
			(8)Federal trust
			 speciesThe term Federal trust species means—
				(A)a species listed
			 as threatened or endangered under the Endangered Species Act of 1973 (16 U.S.C.
			 1531 et seq.);
				(B)a species of
			 migratory bird;
				(C)a species of
			 interjurisdictional fish;
				(D)any species of
			 marine mammal identified by the Secretary; and
				(E)any other species
			 of concern, as determined by the Secretary.
				(9)Financial
			 assistanceThe term financial assistance means
			 Federal funding support provided to eligible recipients through a grant or
			 cooperative agreement.
			(10)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(11)ServiceThe
			 term Service means the United States Fish and Wildlife
			 Service.
			(12)Technical
			 assistanceThe term technical assistance means a
			 collaboration, facilitation, or consulting action relating to a habitat
			 protection, planning, restoration, or enhancement project or initiative in
			 which the Service contributes scientific knowledge, skills, and expertise to a
			 project or program.
			(13)VolunteerThe
			 term volunteer means a person that is committed to performing a
			 task without remuneration.
			4.Coastal
			 programThe Secretary shall
			 carry out the Coastal Program within the Service—
			(1)to identify the
			 most important natural resource problems and solutions in priority coastal
			 ecosystems in partnership with—
				(A)Federal, State,
			 local, and tribal governments;
				(B)nongovernmental
			 institutions;
				(C)nonprofit
			 organizations; and
				(D)private
			 individuals or corporate entities;
				(2)to provide
			 technical and financial support through partnerships with Federal, State,
			 local, and tribal governments, nongovernmental institutions, nonprofit
			 organizations, and private individuals for the conduct of voluntary habitat
			 assessment, protection, planning, restoration, and enhancement projects on
			 public or private land;
			(3)to assist in the
			 development and implementation of monitoring protocols and adaptive management
			 procedures to ensure the long-term success of coastal ecosystem conservation
			 and restoration measures; and
			(4)to collaborate
			 and share information with partners and the public regarding methods and models
			 for the conservation, restoration, and enhancement of coastal
			 ecosystems.
			5.Youth
			 involvementIn administering
			 the Coastal Program, the Secretary shall, to the maximum extent practicable
			 (including consideration of cost-effectiveness), employ youth volunteers and
			 organizations that provide service opportunities to youths to carry out
			 nonhazardous habitat restoration and enhancement activities.
		6.Reports
			(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act and biennially thereafter, the Secretary shall submit to the Committees on
			 Appropriations and Environment and Public Works of the Senate, and the
			 Committees on Appropriations and Natural Resources of the House of
			 Representatives, and make available to the public, a report on the Coastal
			 Program carried out under this Act.
			(b)RequirementsThe
			 report shall assess, as of the date of submission of the report, on statewide
			 and nationwide bases—
				(1)the state of
			 coastal ecosystems;
				(2)progress made
			 toward identifying the most important natural resource problems and solutions
			 in priority ecosystems; and
				(3)long-term
			 prospects for and success of protecting, restoring, and enhancing coastal
			 ecosystems.
				(c)InclusionsThe
			 report shall include—
				(1)quantitative
			 information on areas protected, restored, or enhanced;
				(2)Federal funds
			 expended or leveraged;
				(3)a description of
			 adaptive management practices implemented;
				(4)a description of
			 the number of volunteers and contributions of those volunteers; and
				(5)recommendations
			 of the Secretary, if any, for additional research, management, or legislation
			 needed to fully—
					(A)address problems
			 and implement solutions in coastal ecosystems; and
					(B)achieve the
			 objectives of this Act.
					7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as are necessary
			 for each of fiscal years 2011 through 2015.
		
